DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardwicke et al. (US 2006/0288794) in view of Joshi et al. (US 2020/0029427).

Regarding claim 1, Hardwicke et al. disclose a method of making a strain gauge on a component 156 comprising: additively manufacturing an insulating carrier layer 152 directedly onto a first surface of the component 156, wherein the insulating layer comprises a non-conductive ink (see par. 0059, stating that carrier layer 152 is an insulator such as ceramic-type material or a polymeric material; see par. 0061, stating that the carrier layer 152 may be direct-written or printed onto the component; see pars. 0067 and 0068, describing the direct-write process as a printing process that uses an ink of suspended slurry materials, including the non-conductive materials such as ceramic or polymeric materials), and the insulating layer is printed onto the first surface (pars. 0067-0068 direct-write process is a printing process); additively manufacturing the strain gauge onto the insulating layer by printing the strain gauge directly onto the insulating layer (see Fig. 5 showing elements 158, 160, 150 of the strain gauge, on the surface of the layer 152; see also par. 0061, stating that that all these components of the strain gauge may be formed with a direct-write process, which is a printing process); and electrically connecting the strain gauge to an external controller (par. 0060, connectors 162,164 attached to a computer, e.g.).
Hardwicke et al. do not explicitly state that the insulating carrier layer 152 is a dielectric layer when describing that specific embodiment; however, Hardwicke et al. do disclose generally that when making sensing devices of the invention that the conducting sensor material tracks may be printed on a previously printed-on dielectric layer, such as MgO, where the MgO serves as a carrier layer for the sensor components (see pars. 0093-0094, describing printing MgO on a nickely alloy component surface and then printing sensing conductive material on the MgO; see also par. 0109, describing how a silica dielectric layer is printed on a component surface before strain gauge conductive paths are printed on the dielectric layer). Therefore, it would have been obvious to one of ordinary skill in the art to make the insulating layer 152 in Figure 5 of Hardwicke et al. out of a dielectric material such as MgO or silica, because, as Hardwicke et al. state, they can provide electrical insulation while also exhibiting good thermal-expansion match with nickel-based alloy parts on which the strain gauges are often used (par. 0093). 
Hardwicke et al. do not explicitly teach that the additively manufactured insulation/dielectric layer is between 0.0005 inches and 0.010 inches thick. Hardwicke et al. do at least suggest that the layers may be printed in or near this thickness range by teaching the pen printing tip is maintained at a distance of less than 10 mils (0.010 inches) from a component surface (see par. 0105). Additionally, Joshi et al. teach making a sensor assembly that may be include an additively manufactured strain gauge (see par. 0020), wherein sensor conductive elements 202 are additively manufactured on an additively manufactured dielectric layer 204 that is between 0.0005 inches and 0.010 inches thick (see par. 0021, second dielectric layer 204 may be 100 microns). It would have been obvious to one of ordinary skill in the art to use the teachings of Joshi et al., of making the dielectric layer about 100 microns, because it provides for a sensor that is flexible, low cost and lightweight (see Joshi par. 022).

Regarding claim 2, Hardwicke et al. do not explicitly state that the additively manufacturing the strain gauge comprises printing the strain gauge during manufacture of the component. However, one of ordinary skill in the art would recognize that there are only a finite number of options when choosing when to print the strain gauge on the component, i.e. during manufacture of the component, or after manufacture of the component. Therefore, one of ordinary sill in the art would have found it obvious to try either of these options because they are predictable with a reasonably expectation of success; printing during manufacture or after would both be done in essentially the same way and result in the same structure and operation.

Regarding claim 3, Hardwicke et al. disclose that electrically connecting the strain gauge comprises attaching one or more leads between the strain gauge and the external controller (see par. 0060).

Regarding claim 4, Hardwicke et al. disclose encapsulating the strain gauge (see par. 0094, describing details of layering of sensor materials including printing on of glass overcoat 236).

Regarding claim 5, Hardwicke et al. disclose that additively manufacturing the strain gauge comprises ink-jet printing the strain gauge (see par. 0076).


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardwicke et al. (US 2006/0288794) in view of Joshi et al. (US 2020/0029427), and further in view of Jang et al. (US 2010/0000441).

Regarding claim 6, Hardwicke et al. do disclose using any of various conductive particle dispersed inks (see par. 0068), but they do not explicitly disclose carbon loaded or silver loaded inks. Jang et al. disclose the details of a conductive particle dispersed ink for printing conductive components, such as detailed circuitry elements, and further disclose the ink being a carbon loaded or nano-carbon loaded ink (see pars. 0025-0027, describing nano-carbon particles incorporated into a liquid medium for an inkjet printable conductive ink for use in electrical components). It would have been obvious to one of ordinary skill in the art to use the carbon loaded ink as taught by Jang et al., as the printed conductive ink in the method of the combination of Hardwicke et al. and Joshi et al., because it uses carbon particles that are much less expensive than other conductive ink particles while also maintaining excellent inkjet printability and results in highly conductive printed electrical elements (see Jang et al. par. 0005).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardwicke et al. (US 2006/0288794) in view of Joshi et al. (US 2020/0029427), and in view of Chitty et al. (US 2016/0196699).

Regarding claim 7, Hardwicke et al. do not explicitly disclose a predictive program on the controller for predicting when the component will fail based on data from the additively manufactured strain gauge. However, it is generally known in the art to use strain measurements to analyze fatigue and failure of a component. Chitty et al. teach using strain gauges 30 on surfaces of a component, electrically connected to a controller 42, wherein the controller includes a predictive program for predicting when the component will fail based on data from the strain gauges (see pars. 0054-0059, describing how data from strain gauges is used to estimate cumulative damage and fatigue life). It would have been obvious to use the teachings of Chitty et al., of including a fatigue and failure prediction program on the controller, in the system and controller of Hardwicke et al., because it allows for prediction of fatigue life in a component and helps that worn or damaged components can be repaired and/or replaced in an efficient manner.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 8 and 10, Chen (US 2014/0144102) disclose a floor panel with a strain sensor built into a layer, and Godden (US 4,210,216) discloses a heated floor panel structure with strain sensing; however, neither reference discloses or suggests the particular layers and structures required by claims 8 and 10, and neither reference discloses a strain sensor which would or could be additively manufactured onto the particular layer required by the claims.
With regarding claims 9 and 12, Dehghan Niri et al. (US 2018/0038779) disclose embedding a strain sensor within a rotor blade, but they fail to disclose or suggest the particular layers and structures of the blade or the strain sensor being positioned in the particular layer required by claims 9 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2855